DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment/arguments filed on 8/3/2022 which was in response to the office action mailed on 2/4/2022 (hereinafter the prior office action).
Claim(s) 1-12 and 15-18 is/are pending. 
Claim(s) 1, 9-12 and 15 is/are amended.
Claim(s) 13-14 is/are cancelled.
Claim(s) 1, 10 and 15 is/are independent.
Applicant’s amendments and remarks have overcome prior rejection(s) based on 35 U.S.C. 112. 
Applicant’s arguments regarding prior rejection(s) based on 35 U.S.C. 101 are persuasive and have overcome those rejection(s).

Response to Arguments
Applicant’s arguments, filed on 8/3/2022, have been fully considered but they are not persuasive.

Applicant mentions in Pg. 10 in “Remarks” that Para. 36 of Lawson says nothing “about a robot or configuring a robot to perform a certain task.” Applicant continues in Pg. 10-11 that as a result, Lawson does not teach this limitation in independent claims 1 and 15. 

Examiner respectfully disagrees because Lawson teaches the above mentioned limitation. This is because Para. 36 of Lawson discloses that user-defined control program is used to operate a controller of the automation system/robot in order to perform certain task.



Further, applicant mentions in Pg. 11-12 in “Remarks” that Para. 39 and 73 of Lawson says nothing “about a robot, configuring a robot to perform a certain task or storing integration data identifying the configuration on the robot.” Applicant continues in Pg. 12 that as a result, Lawson does not teach this limitation in independent claims 1 and 15. 

Examiner respectfully disagrees because Lawson teaches the above mentioned limitation. This is because Para. 39 of Lawson discloses that control instructions, i.e. configuration of the robot for performing the task, are delivered to industrial devices, i.e. robots; further, Para. 73 of Lawson discloses that setpoint value, i.e. integration data, can be written in, i.e. stored in, a controller of an industrial system, i.e. robot.



Further, applicant mentions in Pg. 12-13 in “Remarks” that Para. 40 and 71 of Lawson says nothing “about a robot, configuring a robot to perform a certain task and then installing the robot in a manufacturing facility.” Applicant continues in Pg. 13 that as a result, Lawson does not teach this limitation in independent claims 1 and 15. 

Examiner respectfully disagrees because Lawson teaches the above mentioned limitation. This is because Para. 40 of Lawson discloses that industrial devices, i.e. robot, is installed at a facility, i.e. manufacturing facility, where devices already have smart configuration capability and are configured to automatically detect and communicate upon installation, i.e. the integration data was stored prior to installation, thus allowing the devices to communicate; further, Para. 71 of Lawson discloses that industrial systems, i.e. robot, are connected, i.e. installed, onto the plant network.



Further, applicant mentions in Pg. 13-14 in “Remarks” that Para. 40 of Lawson says nothing “about a robot, installing a robot in a manufacturing facility and then uploading integration data from the robot to the Cloud.” Applicant continues in Pg. 14 that as a result, Lawson does not teach this limitation in independent claims 1 and 15. 

Examiner respectfully disagrees because Lawson teaches the above mentioned limitation. This is because Para. 40 of Lawson discloses that industrial devices, i.e. robot, automatically detects and communicates with cloud platform upon installation, where cloud-based applications can be used to analyze the robot’s settings, i.e. integration data.



Further, applicant mentions in Pg. 15 in “Remarks” that “for most of the reasons given above as to why Lawson et al. cannot anticipate independent claims 1 and 15, Lawson et al. also cannot anticipate independent claim 10.”

Examiner respectfully disagrees because of the reasons as outlined above.



Further, applicant mentions in Pg. 15-17 in “Remarks” that Para. 40 and 56 of Lawson says nothing “about a robot or capturing production data generated by a robot during operation of the robot in a manufacturing facility and periodically uploading the production data to the Cloud.” Applicant continues in Pg. 17 that as a result, Lawson does not teach this limitation in independent claims 10. 

Examiner respectfully disagrees because Lawson teaches the above mentioned limitation. This is because Para. 40 of Lawson discloses that cloud-based applications can be used to collect, i.e. capture, production data as a product is being produced by the industrial devices, i.e. robot, where the robot communicates and uploads the production data to the cloud; further, Para. 56 of Lawson discloses that data can be uploaded to the cloud periodically.



Further, applicant mentions in Pg. 17 in “Remarks” that Para. 67 of Lawson says nothing “about a robot or comparing production data from operation of a robot and integration data of a robot and providing an alert if differences between the production data and the integration data exceed or approach a predetermined threshold.” Applicant continues in Pg. 17 that as a result, Lawson does not teach this limitation in independent claims 10.

Examiner respectfully disagrees because Lawson teaches the above mentioned limitation. This is because Para. 67 of Lawson discloses that notification/alert is issued in response to detection of a pre-defined notification trigger condition such as a monitored system value exceeding a setpoint, i.e. a predetermined threshold, and an alarm condition, where setpoint is integration data, and monitored system value is production data.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson et al. (U.S. Pub. No. 2017/0223110) (hereinafter “Lawson”).

Regarding claim 1, Lawson teaches a method for monitoring an industrial robot, (Para. 35 - - automation systems can include industrial robots; Para. 36 - - monitoring performed of processes performed by automation systems)

said method comprising: configuring the robot to perform a certain task during an integration process; (Para. 36 - - user-defined control program is used to operate a controller of the automation system/robot in order to perform certain task)

storing integration data in the robot identifying the configuration of the robot for performing the task; (Para. 39 - - control instructions, i.e. configuration of the robot for performing the task, are delivered to industrial devices, i.e. robots; Para. 73 - - setpoint value, i.e. integration data, can be written in, i.e. stored in, a controller of an industrial system, i.e. robot)

installing the robot in a manufacturing facility after the integration data is stored in the robot; (Para. 40 - - industrial devices, i.e. robot, is installed at a facility, i.e. manufacturing facility, where devices already have smart configuration capability and are configured to automatically detect and communicate upon installation, i.e. the integration data was stored prior to installation, thus allowing the devices to communicate; Para. 71 - - industrial systems, i.e. robot, are connected, i.e. installed, onto the plant network)

and uploading the stored integration data to the Cloud when the robot is installed in the manufacturing facility. (Para. 40 - - industrial devices, i.e. robot, automatically detects and communicates with cloud platform upon installation, where cloud-based applications can be used to analyze the robot’s settings, i.e. integration data)



Regarding claim 2, Lawson further teaches capturing production data generated by the robot during operation of the robot in the manufacturing facility and periodically uploading the production data to the Cloud. (Para. 40 - - cloud-based applications can be used to collect, i.e. capture, production data as a product is being produced by the industrial devices, i.e. robot, where the robot communicates and uploads the production data to the cloud; Para. 56 - - data can be uploaded to the cloud periodically)



Regarding claim 3, Lawson further teaches wherein the integration data and the production data include motion planning data, program profile data and process information. (Para. 36 - - motion control/planning as well as process information are based on automated decision-making for controlled processes; Para. 40 - - production data includes monitoring automation systems and tracking the production process)



Regarding claim 4, Lawson further teaches comparing the production data and the integration data and providing an alert if differences between the production data and the integration data exceed or approach a predetermined threshold. (Para. 67 - - notification/alert is issued in response to detection of a pre-defined notification trigger condition such as a monitored system value exceeding a setpoint, i.e. a predetermined threshold, and an alarm condition, where setpoint is integration data, and monitored system value is production data)



Regarding claim 5, Lawson further teaches predicting the results of proposed production changes to the robot based on the integration data. (Para. 36 - - automated decision-making includes deciding on the result of various settings, i.e. robot integration data, and how such settings would affect production, in order for the automated decision-making to control the production)



Regarding claim 6, Lawson further teaches wherein the integration data and the production data are analyzed by a control system. (Para. 39 - - control system delivers instruction based on analysis; Para. 57 - - system analysis is performed, where system includes automation system whose integration data is analyzed; Para. 70 - - production data is analyzed)



Regarding claim 7, Lawson further teaches determining whether the integration data is acceptable for robot operation when it is uploaded to the Cloud. (Para. 40 - - health of automation systems, i.e. robots, is monitored by cloud, where system health includes acceptable integration data, i.e. whether system will function given specific integration data)



Regarding claim 8, Lawson further teaches restoring the integration data to the robot. (Para. 50 - - configuration/integration data can be downloaded/restored)



Regarding claim 9, Lawson further teaches connecting the robot to a control system and operating the control system to capture the production data sets, perform the comparing step and performing the alerting step. (Para. 40 - - cloud-based applications can be used to collect, i.e. capture, production data as a product is being produced by the industrial devices, i.e. robot, where the robot communicates and uploads the production data to the cloud; Para. 67 - - notification/alert is issued in response to detection of a pre-defined notification trigger condition such as a monitored system value exceeding a setpoint, i.e. a predetermined threshold, and an alarm condition, where setpoint is integration data, and monitored system value is production data)



Regarding claim 10, Lawson teaches a method for monitoring an industrial robot, (Para. 35 - - automation systems can include industrial robots; Para. 36 - - monitoring performed of processes performed by automation systems)

said method comprising: configuring the robot to perform a certain task during an integration process; (Para. 36 - - user-defined control program is used to operate a controller of the automation system/robot in order to perform certain task)

storing integration data in the robot identifying the configuration of the robot for performing the task; (Para. 39 - - control instructions, i.e. configuration of the robot for performing the task, are delivered to industrial devices, i.e. robots; Para. 73 - - setpoint value, i.e. integration data, can be written in, i.e. stored in, a controller of an industrial system, i.e. robot)

uploading the stored integration data to the Cloud; (Para. 40 - - industrial devices, i.e. robot, automatically detects and communicates with cloud platform, where cloud-based applications can be used to analyze the robot’s settings, i.e. integration data)

installing the robot in a manufacturing facility; (Para. 40 - - industrial devices, i.e. robot, is installed at a facility, i.e. manufacturing facility; Para. 71 - - industrial systems, i.e. robot, are connected, i.e. installed, onto the plant network)

capturing production data generated by the robot during operation of the robot in the manufacturing facility and periodically uploading the production data to the Cloud; (Para. 40 - - cloud-based applications can be used to collect, i.e. capture, production data as a product is being produced by the industrial devices, i.e. robot, where the robot communicates and uploads the production data to the cloud; Para. 56 - - data can be uploaded to the cloud periodically)

and comparing the production data and the integration data and providing an alert if differences between the production data and the integration data exceed or approach a predetermined threshold. (Para. 67 - - notification/alert is issued in response to detection of a pre-defined notification trigger condition such as a monitored system value exceeding a setpoint, i.e. a predetermined threshold, and an alarm condition, where setpoint is integration data, and monitored system value is production data)



Regarding claim 11, Lawson further teaches wherein uploading the stored integration data to the Cloud occurs after the robot is installed in the manufacturing facility. (Para. 40 - - industrial devices automatically detects and communicates with cloud platform upon/after installation)



Regarding claim 12, Lawson further teaches wherein uploading the stored integration data to the Cloud occurs before the robot is installed in the manufacturing facility. (Para. 40 - - builders can communicate with robot via cloud without/before installation)



Regarding claim 15, Lawson teaches a system for monitoring an industrial robot, (Para. 35 - - automation systems can include industrial robots; Para. 36 - - monitoring performed of processes performed by automation systems)

said system comprising: means for configuring the robot to perform a certain task during an integration process; (Para. 36 - - user-defined control program is used to operate a controller of the automation system/robot in order to perform certain task)

means for storing integration data in the robot identifying the configuration of the robot for performing the task; (Para. 39 - - control instructions, i.e. configuration of the robot for performing the task, are delivered to industrial devices, i.e. robots; Para. 73 - - setpoint value, i.e. integration data, can be written in, i.e. stored in, a controller of an industrial system, i.e. robot)

means for installing the robot in a manufacturing facility after the integration data is stored in the robot; (Para. 40 - - industrial devices, i.e. robot, is installed at a facility, i.e. manufacturing facility, where devices already have smart configuration capability and are configured to automatically detect and communicate upon installation, i.e. the integration data was stored prior to installation, thus allowing the devices to communicate; Para. 71 - - industrial systems, i.e. robot, are connected, i.e. installed, onto the plant network)

and means for uploading the stored integration data to the Cloud when the robot is installed in the manufacturing facility. (Para. 40 - - industrial devices, i.e. robot, automatically detects and communicates with cloud platform upon installation, where cloud-based applications can be used to analyze the robot’s settings, i.e. integration data)



Regarding claim 16, Lawson further teaches means for capturing production data generated by the robot during operation of the robot in the manufacturing facility and periodically uploading the production data to the Cloud. (Para. 40 - - cloud-based applications can be used to collect, i.e. capture, production data as a product is being produced by the industrial devices, i.e. robot, where the robot communicates and uploads the production data to the cloud; Para. 56 - - data can be uploaded to the cloud periodically)



Regarding claim 17, Lawson further teaches means for comparing the production data and the integration data and providing an alert if differences between the production data and the integration data exceed or approach a predetermined threshold. (Para. 67 - - notification/alert is issued in response to detection of a pre-defined notification trigger condition such as a monitored system value exceeding a setpoint, i.e. a predetermined threshold, and an alarm condition, where setpoint is integration data, and monitored system value is production data)



Regarding claim 18, Lawson further teaches means for predicting the results of proposed production changes to the robot based on the integration data. (Para. 36 - - automated decision-making includes deciding on the result of various settings, i.e. robot integration data, and how such settings would affect production, in order for the automated decision-making to control the production)


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2013/0212420 by Lawson et al., which discloses a cloud-capable industrial device providing time-stamped industrial data (Abstract).








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119